Citation Nr: 1107624	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the back 
and neck.

2.  Entitlement to service connection for headaches to include as 
secondary to arthritis of the upper back and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  Back and neck arthritis was not manifest during service or 
within one year of separation from service, and is not shown to 
be causally or etiologically related to service.  

2.  Tension headaches are not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Back and neck arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).  

2.  Tension headaches were not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of January 2008 and August 2009 letters from the RO to the 
Veteran dated.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Veteran was also 
afforded VA examinations and a VA medical opinion was obtained.  
In addition, private medical opinions have been offered.  
38 C.F.R. § 3.159(c)(4).  The VA examinations and opinion are 
adequate as the claims file was reviewed, the examiner reviewed 
the pertinent history, provided findings in sufficient detail, 
and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or aggravated 
by service if it had become manifest to a degree of 10 percent or 
more within one year of a veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that in May 1970, the 
Veteran was involved in an incident where his helicopter exploded 
after a blade strike with another helicopter.  The service 
treatment records initially reflected that the accident resulted 
in injury to the arms and leg which were minor.  A week later, 
the Veteran reported that he also had generalized pain in his 
back and ribs.  The impression was generalized muscle strain and 
bruising.  Five days later, in June 1970, the Veteran reported 
that he felt better and had less discomfort in his back and 
sides, although discomfort was still present.  The Veteran was 
subsequently afforded a separation examination in May 1971.  At 
that time, he reported that he had back trouble.  He denied 
having frequent or severe headaches.  The examiner noted that the 
Veteran's back had been injured in the helicopter accident in 
1970.  However, physical examination yielded normal findings.  

Post-service private medical records contained in the claims file 
document complaints and treatment of spine problems and headaches 
since 1991-1992.  VA medical records dated in the 2000's document 
diagnoses of tension headaches and degenerative joint disease of 
the cervical spine.  It was noted in February 2006 that the 
tension headaches were secondary to the cervical spine 
disability.  The records noted that the Veteran reported that he 
thought that his spine problems were related to the inservice 
helicopter crash, but there was no independent opinion provided.

In March 2008, the Veteran was afforded a VA neurological 
examination.  The VA examiner diagnosed the Veteran as having 
upper back and neck arthritis as well as headaches.  The Veteran 
reported that his problems began in the late 1970's after he was 
discharged from the military.  The Veteran stated that he 
associated the pain with studying and sitting for periods of time 
reading.  The Veteran expressed that he was in a helicopter crash 
during service which might have played a role in the etiology of 
his possible neck arthritis.  The examiner noted that the Veteran 
appeared very honest and admitted that he had no memory of neck 
pain being present right after the crash and stated that he 
probably did not go to a doctor.  He recalled no obvious injury 
and denied being in the hospital for any period of time.  He 
complained of pain in the paravertebral spinous muscles that 
traveled upward towards the vertex of the head causing headaches.  
The VA examiner opined that it was less likely as not that the 
Veteran's current back and neck arthritis as well as headaches 
were caused by the aircraft incident.  The examiner stated that 
the Veteran had no recollection of a neck injury, there was no 
documentation of a neck injury, and the Veteran admitted that his 
pain began after service in the late 1970's.  

The Veteran was again examined by VA in September 2008.  He again 
reported that he injured his back during service in a helicopter 
crash.  The service treatment records were reiterated in the 
examination report.  Degenerative joint disease of the low back 
was diagnosed on the current examination via x-rays and physical 
examination.  The examiner indicated that there was a lack of 
congruent complaints, lack of concise medical records, incomplete 
details, and no pain reported in 2005 when he was initially seen 
by VA for neck problems.  Thus, she stated that she could not 
form an opinion as to whether the back issues started with the 
inservice accident in service that yielded no complaints at 
separation.  However, the Board notes that there were in fact 
back complaints at separation.  

In March 2009, the Veteran testified at a personal hearing at the 
RO.  He later testified before the Board in March 2010.  He 
described the inservice helicopter crash.  Afterwards, everyone 
was taken to a dispensary, but was told that they were okay as 
far as they could tell.  The Veteran related that he was off 
flight status for two weeks with complaints of stiffness and 
soreness of the ribs and back.  He was required to go back to the 
dispensary every couple of days to make sure nothing was 
seriously wrong.  After a couple of weeks, the Veteran indicated 
that he had pretty much healed up and felt okay.  He returned to 
flight status.  Post-service, he indicated that he could not 
afford to see a doctor.  He first went to a doctor about 5-6 
years after service.  He first saw a chiropractor in the late 
1980's.  He also stated that he began having headaches which have 
continued and he saw a doctor about 15-20 years ago.  The Veteran 
then indicated that he felt that the inservice helicopter 
accident caused his spine problems which in turn caused his 
headaches.  His wife testified that the Veteran had not been 
involved in any major accidents since he left the service.  She 
related that she had known him since he returned from Vietnam and 
they had been married for 36 years.  She indicated that the 
Veteran had back, neck, and headache problems over the years.  
She also said that he did not like to go to doctors.  

In support of his statements, the Veteran has submitted private 
medical letters of Dr. L.K.S.  Dr. S indicated in a letter 
received in February 2010 that the Veteran had significant spinal 
degeneration in the lumbar and cervical regions which coincided 
with trauma from at least thirty years ago.  

The Board previously indicated that there were conflicting 
medical opinions between the private opinion and the March 2008 
VA opinion.  The September 2008 opinion was inconclusive.  Thus, 
an expert opinion was sought from the Veterans Health 
Administration (VHA opinion) and the following inquires were 
posed:  

1.  Is it more likely than not, less likely than not, 
or at least as likely as not, that current arthritis 
of the neck and arthritis of the spine each had their 
clinical onset during service or is arthritis of the 
neck and spine each related to the inservice 
helicopter accident in 1970 or manifest in the initial 
post-service year?

2.  Is it more likely than not, less likely than not, 
or at least as likely as not, that any headache 
disorder had its clinical onset during service or is 
related to the inservice helicopter accident in 1970?

3.  If the answer to (1) is affirmative, is it more 
likely than not, less likely than not, or at least as 
likely as not, that any current headache disorder 
disability is proximately due to, or the result of 
arthritis of the neck or spine?

4.  If the answer to (3) is negative, is it more 
likely than not, or at least as likely as not, that 
any current headaches disorder is permanently 
aggravated by the Veteran's arthritis of the neck or 
spine?

In September 2010, the VHA opinion was completed.  The claims 
file was reviewed.  The VA physician noted that the Veteran had 
testified that following the helicopter crash, everyone seemed to 
be okay, they were checked out at the dispensary, and then they 
were released.  The Veteran had stated that he was taken off of 
flight status because of pain, stiffness, and soreness in his 
back and ribs.  Shortly after the incident, he reported that he 
went back to the dispensary every few days.  He did not 
thereafter see a physician until he got out of service.  The VA 
physician noted that there was a May 30, 1970 entry from the 
dispensary which described the incident briefly and noted that it 
resulted in "injury to the arms and legs" which were all minor 
in nature; treated with wash, antiseptic pain, and band aid; and 
the Veteran was discharged without further treatment.  The VA 
physician indicated that at the time of this incident and the 
time of subsequent visits during active duty, there really was no 
evidence of head injury, unconsciousness, or neck injury.  There 
was no immediate or shortly after report of neck pain or 
radicular pain or numbness or weakness in the cervical nerve root 
distributions.  In fact, the Veteran was well enough to go back 
into the burning helicopter and free and rescue the helicopter 
pilot who was unable to extricate himself.  For this act of 
bravery, the Veteran was awarded the Soldiers Medal.  Subsequent 
visits to medical personnel establish that there were signs of 
arthritis in the C4-5 disc space regions in 2006.  The Veteran 
himself did not recollect having a neck injury and the follow-up 
visits did not mention back or neck arthritis.  

The VA physician stated that tension headaches, neck pain, and 
back pain are very common in the general population.  It was more 
likely than not that the headaches and arthritis of the neck and 
spine were not related to the inservice helicopter accident.  
Furthermore, it was more likely than not that the muscle tension 
headaches were not permanently aggravated by the arthritis of the 
neck or spine.  There was insufficient evidence that there was 
injury to the neck or spine during active duty.  The examiner did 
note that the headaches may be related to the arthritis of the 
spine, but there was a lack of evidence in the records that the 
cervical spine and back arthritis were related to the inservice 
helicopter incident.  

Thereafter, an additional letter was received from Dr. S. in 
November 2010 in which she stated that she had reviewed the 
Veteran's medical history, his available service treatment 
records, and his VA medical history.  She stated that he had a 
demonstrated arthritic condition to his upper back and neck as 
well as headaches.  She indicated that due to the aviation 
accident while on active duty, and subsequent medical treatment, 
she considered it as likely as not that the current medical 
concision had their beginnings in the military.  In addition, the 
headaches were as likely as not secondary to the upper back and 
neck condition.  Her reasoning was based on a review of all 
pertinent medical records, review of the military service, and 
her knowledge as a physician.  

The Board will initially evaluate the lay evidence.  Competent 
lay evidence may establish the presence of observable 
symptomatology and, in certain circumstances, it may provide a 
basis for establishing service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may 
be competent to provide the diagnoses of simple conditions, such 
as a broken leg, they are not competent to provide evidence on 
more complex medical questions beyond simple observations.  
Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. 
Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that 
in some cases lay testimony "falls short" in proving an issue 
that requires expert medical knowledge); Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay 
belief that his schizophrenia aggravated his diabetes and 
hypertension was not of sufficient weight to trigger the 
Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be 
mistaken or lacking credibility, the Board may reject it as 
unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  The Board may find a lack of credibility in, 
for example, conflicting medical statements or witness biases.  
Id at 1337.  The lack of contemporaneous medical evidence is also 
relevant; however, the mere lack of such evidence may not 
constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features." Lay persons may testify as to 
what they observed.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also Layno v. Brown, 6 Vet. App. 465 (1994). In Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal 
Circuit stated that under section 1154(a), lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when: a layperson is competent to identify the medical condition; 
the layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran is competent to report that he has had back, neck, 
and headache pain for years; likewise, his wife is competent to 
testify to her observations of such.  However, whether lay 
evidence is competent and sufficient in a particular case is a 
fact issue.  Further, the Board retains the discretion to 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This includes weighing the absence of contemporary medical 
evidence against lay statements.  Once evidence is determined to 
be competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr.  

The Veteran has been described by a VA physician as being honest 
in his general report of his medical history.  Thus, the Board 
finds that his complaints of having back, neck, and headache pain 
for years to be credible.  However, the pertinent matter in this 
case is the Veteran's and/or his wife's competency regarding the 
etiology of his claimed disabilities.  The Federal Circuit has 
recognized that in some cases, lay testimony falls short in 
proving an issue that requires medical knowledge.  See Colantonio 
v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  While the 
Veteran is competent to observe the presence of pain, see 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the 
question of an etiological relationship between back, neck, and 
headache and service to include the helicopter incident, is an 
etiological one requiring medical expertise that the Veteran has 
not been shown to possess.  Compare Jandreau, 492 F.3d at 1376 
(lay witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (lay person competent to testify to pain and visible 
flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 
6 (2009) ("It is generally the province of medical professionals 
to diagnose or label a mental condition, not the claimant"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, 
n.4 ("sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer").

In this case, the Veteran and his wife do not have the required 
medical expertise.  Likewise, the Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  This is the reason the Board requested 
the VHA opinion.  As noted, there is also a private medical 
opinion provided by Dr. S. in two letters.  

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The Veteran's representative contends that both the VA and the 
private doctors reviewed the same evidence, but the private 
physician also examined and treated the Veteran thereby rendering 
her opinion more probative.  However, the Board disagrees.  

Both the VA and private doctors did indicate that a review of the 
claims file was conducted.  However, the VHA opinion cited to the 
pertinent medical findings, both those supporting and those not 
supporting the Veteran's claim.  For example, the helicopter 
incident was reviewed in detail, including the initial complaints 
of back and rib pain which would appear to support the current 
claim of service connection for back disability.  However, the 
VHA opinion also addressed the impressions that the injuries were 
all minor and only really involved the arms and legs.  He also 
discussed the Veteran's repeated trips to the inservice 
dispensary as well as the Veteran's statements regarding these 
trips in which no problems were reported.  This evidence is 
against the current claims.  The VHA opinion also reviewed the 
service treatment records regarding any neck injury which was not 
present and the fact that there were no reports of neck pain or 
other symptoms.  In addition, he discussed the Veteran's own 
statements that he did not recollect any neck injury.  This 
evidence is also against the current claims.  The discussion, 
specificity, and complete nature of the VHA opinion render that 
opinion more probative than the private medical opinions provided 
by Dr. S.  The VHA opinion addressed both positive and negative 
evidence in the record and cited to the pertinent inservice and 
post-service findings.  The private opinions were more 
conclusory, regardless of whether an examination was conducted.  
There was no reference to the specific inservice findings, either 
positive or negative.  The nature of the treatment given during 
service was also not discussed.  As such, the Board finds that 
the VHA opinion is to be accorded the greater probative weight.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.)

Since the most probative evidence, the VHA opinion indicates that 
current back and neck arthritis is not attributable to service 
and since the record does not otherwise suggest that it was 
manifest in the initial post-service year, service connection is 
not warranted.  With regard to the claimed headache disorder, the 
most probative evidence also establishes that it is not 
attributable to service.  While an etiological connection to 
spine disability is indicated in the record, service connection 
is not being granted for neck or spine arthritis, so there is no 
basis for secondary service connection.  See 38 C.F.R. §§ 
3.310(a).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The preponderance is against the Veteran's claims, and 
they must be denied.


ORDER

Service connection for arthritis of the back and neck is denied.  

Service connection for headaches to include as secondary to 
arthritis of the upper back and neck, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


